


EXHIBIT 10.3


September 22, 2013


Mr. Patrick McClymont
BY HAND
Dear Patrick:
I am pleased to offer you the position as Executive Vice President and Chief
Financial Officer of Sotheby’s (the “Company”), effective as of October 7, 2013,
reporting solely and directly to William F. Ruprecht, Chairman, President and
Chief Executive Officer, except to the extent you are required to report to the
Audit Committee of the Company’s Board of Directors (the “Board”). You will have
such duties, powers and responsibilities customarily associated with the
position of Chief Financial Officer at other New York Stock Exchange listed
companies, including oversight of all finance, treasury and investor relations
functions. You will also serve as executive vice president and chief financial
officer of Sotheby’s Inc. All heads of corporate financial functions will report
solely and directly to you. Your employment shall be at will subject to the
provisions of the Severance Agreement entered into between you and the Company
on the date hereof (“Severance Agreement”) in the form attached hereto. The
place of your employment will be New York City. The significant financial
components of the offer are described below.
Your annual salary will be six hundred thousand dollars ($600,000) payable
semi-monthly on the 15th and last day of each calendar month or the preceding
business day if either pay day falls on a holiday or a weekend, subject to
periodic increase at the discretion of the Compensation Committee of the Board.
You will receive a one-time taxable signing bonus of three hundred and
twenty-five thousand dollars ($325,000) to be paid in the first payroll
following commencement of employment. You shall repay the signing bonus (net of
taxes) to the Company if you terminate employment without Good Reason (as
defined in the Severance Agreement), other than on account of your death or
Permanent Disability (as defined in the Severance Agreement), prior to October
7, 2014. As an exempt employee, you will not be eligible for overtime
compensation.
You will be eligible to participate in the Company’s Annual Incentive
Compensation Program in accordance with the terms thereof, which is a function
of worldwide company profitability as well as your own performance. Your full
year Total Incentive Target for 2014 and later years will be at least
$1,300,000. Your annual incentive opportunity will be divided between a cash
bonus and equity award for the years 2014 and 2015 with not less than fifty
percent paid as a cash bonus for each such year. For years after 2015, the
allocation between a cash bonus and equity award shall be determined by the
Compensation Committee on the same basis as applied to all other NEOs except the
CEO. You will also receive an incentive bonus opportunity with a target of
$160,000 for the period between October 7, 2013 and December 31, 2013 which will
be payable solely in cash. To be eligible for your incentive awards (cash or
equity), you must be a full-time employee at the end of the bonus year and at
the time incentive compensation is paid and have not given or been given notice,
except to the extent otherwise provided in the Severance Agreement. Cash
incentive compensation, if any, is usually paid at the end of February (but no
later than March 15) following the end of the Company's fiscal year.
You will be awarded a grant in February 2014 of performance restricted stock
units under the Company’s 2013 Restricted Stock Unit Plan with a grant date fair
value of not less than $1,000,000. The number of




--------------------------------------------------------------------------------




performance restricted stock units to be included in the grant will be based on
the closing price of the Company’s common stock on the New York Stock Exchange
on the last trading day prior to the grant. The award shall vest on the third
anniversary of the date of grant provided that the performance criteria
established therefor have been met. The award shall be subject to all the terms
and conditions of the Company’s performance restricted stock unit program.
The Company will reimburse you for your travel and entertainment expenses
incurred in the performance of your duties in accordance with the Company’s
reimbursement policy. You will also be eligible for a Business Development
Allowance (“BDA”) of $25,000 annually which will be pro-rated for 2013 to
reflect your start date. This may be used for business entertainment and travel
upgrades as well as other qualifying expenses subject to Sotheby’s BDA policy.
You shall also be entitled to an annual automobile allowance of $25,000
(pro-rated for 2013) and a financial planning allowance of $15,000 (pro-rated
for 2013).
Sotheby’s regular business hours are 9:00 a.m. to 5:30 p.m., Monday through
Friday.
You will be eligible for twenty (20) days’ vacation annually (pro-rated for
2013) to reflect your start date. You will also be eligible for an additional
week of paid holiday time, to be taken during the December holiday week. In
2013, this is Monday, December 23, 2013 until Friday, December 27, 2013.
You will be eligible to participate in Sotheby’s health and welfare benefits and
the 401(k) Retirement Savings Plan and Deferred Compensation Plan as of the
first day of the month following three months of continuous full time employment
on the same terms as Executive Vice Presidents generally. You will be covered
under the officer liability indemnification provisions of the Company’s By-laws
and the Company’s D&O liability insurance policy covering Executive Vice
Presidents and the Chief Executive Officer.
The Company will reimburse you for, or pay on your behalf, promptly after your
acceptance of this Offer Letter your professional fees incurred in negotiating
this employment arrangement in an amount not to exceed $25,000.
Your non-compete, non-disparagement and non-solicitation covenants are set forth
in the Severance Agreement.
Nothing in this Offer Letter shall preclude the Company from recouping, or
refusing to pay, any cash or equity incentive-based compensation paid or payable
to you in the event of a restatement of the Company’s financial statements but
only to the extent that Section 954 of the Dodd Frank Act and regulations
thereunder or other similar law has become effective and requires such
recoupment or refusal to pay.
To the extent of any inconsistencies between the terms of this Offer Letter and
the Severance Agreement, on the one hand, and the Company’s policies and
programs, on the other, the terms of this Offer Letter and the Severance
Agreement shall control.
Sotheby’s offer of employment is based on your assurances to us that, by
accepting employment with Sotheby’s, and by performing your obligations as a
Sotheby’s employee, you will not be violating any agreements and/or duties,
whether written or oral, with any other person, company or organization. In
particular, you represent and acknowledge that:




--------------------------------------------------------------------------------




(i)
you have not taken and will not take or retain any documents or other property
belonging to a previous employer or other organization or entity except to the
extent you are legally permitted to take or retain such documents or property;

(ii)
you have faithfully performed and will continue to perform all legal and ethical
duties to any organization or entity with which you have such an obligation
until that arrangement expires;

(iii)
you will not disclose confidential information belonging to any other
organization or entity that has entrusted you with such information, even after
your relationship with that organization ends.

Please note that this offer is contingent upon your signing Sotheby’s
confidentiality agreement in the form attached hereto (the “Confidentiality
Agreement”). To the extent of any inconsistencies between the terms of the
Confidentiality Agreement and the Company’s general confidentiality policies for
executives, the terms of the Confidentiality Agreement shall control.
Please note that your employment with Sotheby’s or any affiliated entity is at
will subject to the terms of the Severance Agreement. This means that the
Company has the right to terminate your employment at any time just as you have
the right to terminate your employment with Sotheby’s at any time with or
without cause or notice provided that you are entitled to the benefits set forth
in the Severance Agreement. Neither this letter nor any other Company document
creates any contractual right, either expressed or implied, for you to remain in
Sotheby’s employment for any specific amount of time. Both you and the Company
are bound by the notice and other provisions in the Severance Agreement, but
these provisions do not otherwise change the at will nature of your employment.
The terms of this offer are governed by, construed and enforced in accordance
with the laws of the State of New York irrespective of the principles of
conflicts of law.
Please confirm your acceptance of this offer, subject to all other terms and
conditions set forth in this letter, by signing below and returning to me.
We are all excited about you joining our team at Sotheby’s and look forward to
working with you.
Sincerely,
SOTHEBY’S
/s/ Gilbert L. Klemann, II
Gilbert L. Klemann, II
Executive Vice President
Worldwide General Counsel and Secretary
I accept and agree to the terms stated above and in the attached Separation
Agreement regarding my employment at Sotheby’s.
/s/ Patrick McClymont
 
September 22, 2013
NAME
 
Date















--------------------------------------------------------------------------------






Sotheby’s New Employee Policy & Confidentiality Agreement for the Americas
By signing below, I confirm that I have received or have been given access to,
read and agree to be bound by Sotheby’s Compliance Policies, including without
limitation such policies as, the Worldwide Compliance Policy Regarding Movement
of Works of Art, House Rules. the Conflict of Interest Policy, the Auction Rules
Policy, the Introductory Commissions Policy, the Post-Auction Private Sales
Policy, the Internet Auction Rules Policy, the Anti-Money Laundering Policy, the
Anti-trust Policy, the Data Protection Policy and any other policies circulated
by the Compliance Department. I acknowledge and agree that from time to time the
Company may add new policies or revise existing policies and I agree to be bound
by the policies in effect as of the date of any such new or revised policies.
The versions of these policies in effect can be found on the Compliance Homepage
on Sotheby’s Intranet.
1.
Confidential Information. I acknowledge that during the term of my employment I
will have access to and possession of trade secrets, confidential business
information and proprietary information (hereinafter collectively referred to as
“Confidential Information”) about Sotheby’s, its parents, subsidiaries and
affiliates (hereinafter collectively referred to as “Sotheby’s”) and their
respective clients. Such Confidential Information includes confidential and/or
proprietary information concerning Sotheby’s business plans, trade secrets,
methods of doing business and any specialized information and/or techniques
developed by or through it; Sotheby’s business or operation plans, strategies,
prospects or objectives; Sotheby’s structure, technology, distribution, sales,
services, support and marketing plans, practices, and operations; the prices,
costs and details of Sotheby’s services; the financial condition and results of
Sotheby’s operations; Sotheby’s research; Sotheby’s current or potential clients
and/or client lists. including information such as clients’ private telephone
and fax numbers, business and residential addresses, their purchase and sales
history, the contents, value, or history of ownership of their art collections,
personal and flintily background information, and the clients’ contact(s)
Sotheby’s personnel: operating policies and manuals; financial records and
related information. means of gaining access to Sotheby’s computer data systems
and related information; or any other financial, commercial, business or
technical information related to any of the property or services developed or
sold by or through Sotheby’s or its clients. For purposes of this Agreement,
Confidential Information includes information in written, graphic, recorded,
photographic or any machine readable form or that is orally conveyed to me.
These confidentiality provisions survive the term of this Agreement.
Notwithstanding the foregoing, Confidential Information shall not include any
information that has been published in a form generally available





--------------------------------------------------------------------------------




to the public or is publicly available or has become public knowledge other than
as a result of my breach of my obligations hereunder.
During the term of this Agreement and thereafter, I will keep confidential and
will not use or disclose to any person or entity other than Sotheby’s any
Confidential Information (as defined above) relating to Sotheby’s or its
clients, except at the request of Sotheby’s, or as required by an order of a
court or government agency with jurisdiction or as required to enforce or defend
my rights under my Offer Letter dated September 22, 2013 (“Offer Letter”) or the
Severance Agreement dated September 22, 2013 between me and Sotheby’s
(“Severance Agreement”). Unless prohibited by law, I will give prompt written
notice to Sotheby’s of any such requirement, or threatened requirement, by a
court or government agency in order to allow Sotheby’s the opportunity to resist
such a request.
To the extent that I am required to develop, review and/or analyze Confidential
Information, I further agree to store and maintain all Confidential Information
in a secure place.
2.
Undue Advantage. During my employment with Sotheby’s I may have access to
“inside” information. Use of “inside” or Confidential Information in making any
investment is absolutely prohibited, and I represent and warrant that I will
comply with all federal and state securities laws and regulations. Also in the
course of my employment with Sotheby’s, I may learn of business opportunities
offered to Sotheby’s. I agree that I will not take advantage of such knowledge
for my own benefit.

3.Termination of Employment. On the termination of my employment with Sotheby’s,
I shall deliver to Sotheby’s all Confidential Information and all copies,
summaries or abstracts thereof that come under my direct or indirect control or
possession. Such material shall at all times remain the exclusive property of
Sotheby’s unless otherwise agreed to in writing by Sotheby’s. Upon termination,
I agree to make no further use of any Confidential Information on my own behalf
or on behalf of any person or entity other than Sotheby’s, except as required by
law or to enforce or defend my rights under the Offer Letter and/or Severance
Agreement.
Furthermore, on the earlier of either my termination of employment with
Sotheby’s or a request by Sotheby’s, I shall return to Sotheby’s all Sotheby’s
property which I obtained from Sotheby’s including any Confidential Information.
I acknowledge that all such property and Confidential Information remains at all
times the exclusive property of Sotheby’s, unless otherwise agreed to in writing
by Sotheby’s.
4.
Equitable Relief. I understand that monetary damages may not provide an adequate
remedy for a breach of this Agreement. I therefore agree that upon any breach
hereof, Sotheby’s will be entitled to seek equitable relief, including without
limitation temporary and permanent injunction, in addition to any other
available remedies.





--------------------------------------------------------------------------------




This agreement is not intended, and should not be construed, to limit or prevent
an employee from exercising rights under the National labor Relations Act. This
agreement shall be governed by, and shall be construed in accordance with, the
laws of the State of New York.
/s/ Patrick McClymont
 
9/22/2013
Signature
 
Date
 
 
 



DISCLOSURE STATEMENT FOR THE AMERICAS
I have read and understand and agree to be bound by the SOTHEBY’S CONFLICT OF
INTEREST policy and SOTHEBY’S CODE OF CONDUCT, including the HOUSE RULES
COVERING THE PURCHASING AND SELLING OF WORKS OF ART.
I have the following interests, or engage in, the following activities that, in
any such case, should be disclosed in accordance with the CONFLICT OF INTEREST
policies. My Disclosure obligation is ongoing and if circumstances change, I
agreed to revise it. If there is nothing to disclose, please write “None”. If
additional space is needed, use the hack of this form or attach additional
sheets.
None
 
 
 
 
 
 

NOTE: This disclosure statement must be returned to the Human Resources
Employee Signature /s/ Patrick McClymont
 
9/22/2013
Employee Name: Patrick McClymont
 
Date





